      Case 2:19-cv-10766-GGG-MBN Document 17 Filed 10/04/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

SHANNON REEVES              *                            CIVIL ACTION
                            *
versus                      *                            NO. 19-10766
                            *
CITY OF NEW ORLEANS, ET AL. *                            SECTION “T”
                            *                            JUDGE GUIDRY
                            *
                            *                            MAGISTRATE DIVISION “5”
                            *                            MAGISTRATE JUDGE NORTH
 ************************* *

                                             ORDER

       Considering the foregoing Motion to Withdraw and Substitute Counsel;

       IT IS HEREBY ORDERED that Elizabeth S. Robins, Churita H. Hansell, Corwin St.

Raymond, Donesia Diane Turner, Isaka R. Williams and Sunni Jones LeBoeuf are hereby permitted

to withdraw as counsel of record for Rhett Charles.

       IT IS FURTHER ORDERED that C. Theodore Alpaugh, III and Claude A. Schlesinger of

the law firm of Guste, Barnett, Schlesinger & Alpaugh, L.L.P. be enrolled as counsel of record herein

for Rhett Charles.

                                   4th day of October, 2019.
       New Orleans, Louisiana this ____



                                              __________________________________________
                                                       HON. MICHAEL NORTH
                                                UNITED STATES MAGISTRATE JUDGE
